EXHIBIT LEEXUS OIL L.L.C. PARTICIPATION AGREEMENT NAME & ADDRESS OF PARTICIPANT TEL/FAX NUMBER Enthoes Technologies, Inc. (403) 444-6418 Bankers Hall West Tower (403) 444-6699 Suite 1000, 888 Third Street SW Calgary, AB T2P 5C5 RE: Stahl #1 Well FAYETTE COUNTY, TEXAS Dear Sir: This will confirm the agreement made and entered into this 9th , day, of September, 2008, by and between the undersigned, LEEXUS OIL L.L.C., hereinafter called (“LEEXUS OIL”), and you, hereinafter called (“PARTICIPANT (Non-Operator”), relating to the captioned wells and respective oil and gas leases, hereinafter called (“WELLS”). LEEXUS OIL represents that it is a working interest owner in the WELLS, situated in LEE County, Texas, and more specifically described on Exhibit “A” attached hereto and by this reference made a part hereof. PARTICIPANT (NON-OPERATOR) desires to purchase from LEEXUS OIL a percentage working interest in and to the WELLS as subscribed herein. That for and in consideration of the mutual covenants herein contained, LEEXUS OIL and
